Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 4, 2022

                                      No. 04-22-00082-CV

           IN THE INTEREST OF I.M.D., I.M.D., I.M.D., AND M.V.D., Children

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CI18096
                            Honorable Tina Torres, Judge Presiding


                                         ORDER
        On August 1, 2022, appellee filed his brief. Appellee’s brief violates Texas Rule of
Appellate Procedure 9.9 in that Appendix 10 to the brief includes sensitive data, specifically the
birth dates and names of people who were minors when the underlying suit was filed, and such
data has not been redacted. See TEX. R. APP. P. 9.9. We therefore ORDER that appellee’s brief is
STRICKEN. We further ORDER appellee to file an amended appellee’s brief in compliance
with Texas Rule of Appellate Procedure 9.9 by August 15, 2022.


       It is so ORDERED on this 4th day of August, 2022.

                                                                          PER CURIAM



        ATTESTED TO: _______________________________
                      MICHAEL A. CRUZ, Clerk of Court